In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Eisman, J.), dated November 25, 2002, which, in effect, granted the mother’s violation petition and found him to be in contempt for his wilful failure to comply with an order of the same court (Watson, H.E.), dated June 1, 2001, which required him to pay child support at the rate of $250 weekly and sentenced him to 60 days of weekends in jail.
Ordered that the order is affirmed, without costs or disbursements.
The finding that the father was in wilful contempt of the order dated June 1, 2001, on the ground that he was chronically late in paying his child support is supported by clear and convincing evidence (see Matter of Powers v Powers, 86 NY2d 63, 68 [1995]; Matter of Bickwid v Deutsch, 229 AD2d 533, 535 [1996]).
The father’s remaining contentions are without merit. Ritter, J.P., Santucci, Adams and Crane, JJ., concur.